Citation Nr: 1224096	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-22 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for headache syndrome.  

2.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to October 2003 and from August 2005 to July 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, dated August 2008, the Veteran indicated that she wished to testify at a hearing before the Board at the local RO.  As previously mentioned, the Veteran testified at a DRO hearing in January 2009, and according to the October 2010 Certification Worksheet, the Veteran withdrew her Board hearing request.  However, there is no such evidence of a withdrawal in the claims file or reflected in the January 2009 DRO hearing transcript.  A letter was sent to the Veteran in April 2012 seeking clarification as to whether she wanted to attend a hearing before the Board.  She was advised that if she did not respond within 30 days, the Board would assume that she did not want a hearing and proceed accordingly.  See the April 2012 letter.  As of this date, no response has been received from the Veteran.  Thus, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2011). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran's headache syndrome is manifested by monthly headaches that are prostrating.

3.  The competent and probative evidence of record demonstrates that the Veteran's service-connected carpal tunnel syndrome of the right upper extremity is manifested by complaints of burning pain and mild incomplete paralysis of the median nerve, but does not result in moderate incomplete paralysis of the median nerve.  

4.  The competent and probative evidence of record demonstrates that the Veteran's service-connected carpal tunnel syndrome of the left upper extremity is manifested by complaints of burning pain and mild incomplete paralysis of the median nerve, but does not result in moderate incomplete paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, and no higher, for headache syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes 8100, 8199 (2011). 

2.  The criteria for an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes 8515, 8599 (2011). 

3.  The criteria for an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes 8515, 8599 (2011).  



	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The claims arise from the Veteran's disagreement with the initial evaluations following the grants of service connection for the claimed disabilities.  In this case, the Veteran was provided a VCAA letter in December 2006 which informed her of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran was also provided a VA examination in connection with her claims.  The VA examiner reviewed the Veteran's claims file, noted her medical history, and recorded pertinent examination findings.  All obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file.  The Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision 
A. Applicable Rules and Regulations

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran is contesting the disability evaluations that were assigned following the grants of service connection for her disabilities.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  Id. Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Competency of evidence differs from weight and credibility.  The competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Headache Syndrome

At the June 2009 DRO hearing, the Veteran testified that she has painful, recurring headaches that cause her to miss time from work and school.  See the June 2009 DRO hearing transcript.  She contends that a compensable rating is warranted for her service-connected headache syndrome.  

The Veteran's headache syndrome is rated analogously to migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100.  See 38 C.F.R. § 4.20 (2011) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); see also 38 C.F.R. § 4.27 (2011) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").  Pursuant to Diagnostic Code 8100, migraines are rated based on the frequency and severity of their attacks, as well as any resulting economic impairment.  Migraine headaches, with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  With characteristic prostrating attacks occurring on the average of once a month over the last several months, a 30 percent rating is to be assigned.  With characteristic prostrating attacks averaging one in 2 months over the last several months, a 10 percent rating is assigned.  Migraines with less frequent attacks warrant a 0 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In January 2009, the Veteran was afforded a VA examination for her service-connected headache syndrome.  She reported having headaches for the past four to five years, and she described the headaches as varying from mild or a level 2 in terms of severity, upwards to a level 10 in terms of severity.  She stated that she endures migraines approximately twice a month and indicated that they are bilateral, throbbing, and aggravated by motion and light.  She denied experiencing nausea with the headaches, but admitted to the headaches lasting all day.  She further added that she has missed both work and school once or twice a month because of the headaches over the past year.  

Physical examination testing revealed equal and normally reactive pupils with sharp discs and full ocular movements.  There was no facial asymmetry, and the tongue and palate moved in midline.  There was normal facial sensation, swallowing was intact, and the tongue protruded normally.  The Veteran demonstrated normal gait, normal tandem gait, no tremors, no Romberg present, and no pronator drift of the hands and arms.  Deep tendon reflexes were generally hypoactive and symmetrical, and inspection of the hands revealed no abnormalities in color or texture of the skin.  Nails were normal, and there was no muscle atrophy.  The Veteran demonstrated normal joint motion, there were no swollen joints present, and Tinel's sign was negative.  The VA examiner diagnosed the Veteran with migraine attacks "as described."  

VA outpatient treatment records reflect treatment and complaints for the Veteran's service-connected headache syndrome.  The Veteran complained of headaches, with the headaches being worse in the morning and when weather changes.  Treatment records note that she was placed on prescribed medication for the headaches.  See VA outpatient treatment records February 2006

In this case, the evidence of record shows that the Veteran experiences prostrating headaches at least once a month and as indicated during the January 2009 VA examination, at least twice a month.  As such a 30 percent evaluation is warranted.  However, an evaluation higher than 30 percent is not warranted in this case.  The evidence establishes that the Veteran's headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence shows the Veteran's headaches occur approximately twice a month, which is not considered to be very frequent.  The Board acknowledges the Veteran's assertion that the headaches last all day, but the evidence does not show that the attacks are productive of severe economic inadaptability.  While the headaches have impaired her ability to work or attend classes, there is no evidence showing that the headaches have prevented her from working or attending classes completely.  Thus, while the Board finds that the headaches lasting all day are "prolonged attacks," there is no evidence that the headaches are frequent and completely prostrating and are productive of severe economic inadaptability.  Accordingly, the Board finds that an evaluation in excess of 30 percent is not for application. 

In summary, and for the reasons and bases set forth above, the Board finds that the evidence supports a finding that the veteran's service-connected headache syndrome warrants a 30 percent rating, and all reasonable doubt has been resolved in the veteran's favor.  See Gilbert, 1 Vet. App. at 55.  

C.  Carpal Tunnel Syndrome of the Right and Left Upper Extremities

At the June 2009 DRO hearing, the Veteran testified that her service-connected carpal tunnel syndrome of the right and left upper extremities was worse than the current evaluations contemplate.  She explained that she has problems with writing, typing, and anything that involves gripping something.  She further added that performing motions repeatedly causes burning, tendon popping, and stiffness.  See the June 2009 DRO hearing transcript.  The Veteran asserts that higher evaluations are warranted for her service-connected carpal tunnel syndrome of the right and left upper extremities.  

The Veteran's service-connected carpal tunnel syndrome of the right and left upper extremities are rated as 10 percent disabling, each, under 38 C.F.R. § 4.124a, Diagnostic Codes 8599-8515 (2011).  See 38 C.F.R. § 4.20 (2011) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); see also 38 C.F.R. § 4.27 (2011) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").  

Pursuant to Diagnostic Code 8515, incomplete paralysis of the median nerve affecting the major extremity that is mild, moderate, and severe warrants ratings of 10, 30, and 50 percent, respectively.  Incomplete paralysis of the median nerve affecting the minor extremity that is mild, moderate, and severe warrants ratings of 10, 20, and 40 percent, respectively.  A 70 percent rating is warranted for complete paralysis of the median nerve of the major extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The record reflects that the Veteran is right-handed.  As such, her carpal tunnel syndrome of the right upper extremity affects her major extremity.  See 38 C.F.R. § 4.69.  

In January 2009, the Veteran underwent a VA examination for her service-connected peripheral neuropathy of the right and left upper extremities.  She reported having cold hands and feet for the past several years, along with stiffness in the hands.  She denied having swelling, numbness, or tingling in the fingers, but admitted to having an overall burning and defusing pain.

Physical examination of the hands revealed no abnormalities in color or texture of the skin.  Nails were normal, there was no muscle atrophy, nor any diffuse hypersensitivity to any manipulation of the hands.  There were no swollen joints, and the Veteran demonstrated normal joint motion.  Tinel's sign was negative, and the VA examiner diagnosed her with wrist tendonitis.  

VA outpatient treatment records reflect continuing complaints and treatment for the Veteran's service-connected carpal tunnel of the right and left upper extremities.  X-rays and magnetic resonance imaging (MRI) results of the upper extremity conducted in November 2007 revealed no evidence of fracture, dislocation, or specific magnetic resonance (MR) abnormality.  See November 2007 VA outpatient treatment records.  Examination testing specifically of the right hand suggested tendinitis/tenosynovitis.  Results from an electromyography (EMG) in August 2008 showed normal onset latencies, amplitudes and conduction velocity for right median and ulnar nerve.  Sensory nerve conduction study showed normal peak latencies, amplitudes, and conduction velocity for right median and ulnar nerve.  EMG study results also showed normal EMG finding in all tested muscles with no electrodiagnostic evidence of right upper extremity radiculopathy, plexopathy, or mononeuropathy.  See the August 2008 VA outpatient treatment note

Comparing the neurologic manifestations to the above rating criteria, the Veteran's service-connected carpal tunnel syndrome of the right and left upper extremities do not appear to be more than mild in nature, especially since the only objective symptomatology is diffuse hypersensitivity to any manipulation of the hands.  See the January 2009 VA examination.  Additionally, as previously mentioned, various motor examination results reflected normal findings relating to the Veteran's upper extremities.  Reflex findings have been normal; muscle tone has been normal; and there have been no findings of atrophy or incomplete or complete paralysis of the hands or upper extremities.  At the time of the January 2009 VA examination, there was normal joint motion.  

Thus, as lay and medical evidence does not show that the Veteran's right and left carpal tunnel syndrome of the upper extremities more nearly approximates moderate disability, evaluations in excess of 10 percent for the these disabilities are not warranted.  

The Board has also considered whether ratings in excess of 10 percent are warranted under any other diagnostic codes.  However, the Board is unable to find any other Diagnostic Code (to include Diagnostic Codes 8516, 8616, and 8717 (for ulnar nerve impairment) which would authorize an evaluation in excess of 10 percent for subjective symptoms of pain, numbness, and/or tingling, in the upper extremities, in the absence of a finding of additional symptoms of neurologic impairment (i.e., beyond that of the isolated sensory finding of decreased pinprick sensation in the wrists).  Accordingly, the preponderance of the evidence is against initial evaluations in excess of 10 percent disabling for the Veteran's service-connected carpal tunnel syndrome of the right and left upper extremities under Diagnostic Code 8515. 

The Board notes that the Veteran is competent to observe pain and other symptoms, and her statements are credible.  The Veteran's assertions as to higher evaluations are outweighed by the objective medical evidence discussed above which does not show that she satisfies the criteria for the next-higher 20 percent and 30 percent disability evaluations for her service-connected carpal tunnel syndrome of the right and left upper extremities.  The Veteran is not competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left and right upper extremity carpel tunnel syndrome disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings  directly address the criteria under which these disabilities are evaluated.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for higher ratings.  The Board has considered staged ratings, pursuant to Fenderson and Hart, supra, but finds the 10 percent ratings assigned are appropriate for the entire rating period.  

The Board finds that the preponderance of the evidence is against the claims for evaluations in excess of 10 percent for the Veteran's service-connected carpal tunnel syndrome of the right and left upper extremities, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

D. Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations in this case are not inadequate.  Evaluations in excess of that assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  


ORDER

Entitlement to a 30 percent rating for headache syndrome is granted, subject to the laws and regulations pertaining to the payment of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity is denied.  

Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity is denied.  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


